DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,822,143. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the ‘143 patent disclose all of the limitations of claims 1-15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of attachment points”, “the plurality of edges”, and “a plurality of receiving point” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Re. claim 4, the claim twice recites a third attachment mechanism in two mutually exclusive locations. As such, it is unclear where the third attachment mechanism is located, rendering the claim indefinite.
Re. claim 5, the claim is further indefinite due to its dependency on the limitations of claim 4. Further, claim 5 recites the limitation "a fourth attachment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Re. claim 6, the claim recites the limitation "the fourth attachment mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Re. claims 7 and 13-14, the claims recite the limitation “and a track which abuts against the pump housing and releasably attaches to the first attachment mechanism.” However, the Specification recites that the track (element 162) is located radially inward of the first attachment mechanism (see Figure 2B) and is used “to keep the twist and rise mechanism in place” (see paragraph 0060). As a result, it is unclear how the disclosed track is capable of releasably attaching to the first attachment mechanism, or in the alternative, what other disclosed structure is the “track” of claim 7.
Claim 9 is further indefinite due to its dependency on the limitations of claim 7.
Re. claim 8, recites the limitation "the actuator” in line 1 and “the pump housing” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Re. claim 10, the claim recites “the top recess” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Re. claim 15, the claim, as written, depends from itself. As such it is unclear what limitations the claim is intended to encompass and is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is not in proper dependent form as it does not reference a claim previously set fourth (see MPEP 608.1(n)(III)).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beniacar et al. (US Patent No. 5,299,700) in view of Mast et al. (US Patent No. 8,113,369).
Re. claim 1, Beniacar discloses a container comprising a petri having a body (11) and a jacket (12), wherein the body has a cavity bounded by a top opening (at 13), a bottom (see Figure 1), and a plurality of walls extending therebetween (see Figure 1), the plurality of walls being equipped with a plurality of attachment points (14 and 15), wherein the jacket has a floor (see col. 3, lines 7-15), a top hole (see Figure 1), and a plurality of edges extending therebetween (see Figure 1), wherein the edges having a plurality of receiving point (16 and 17), wherein the jacket is sized to receive the body with the plurality of receiving points abutting against the plurality of attachment points (see col. 2, lines 47-53), such that the neck extends beyond the top hole (see Figure 1). 
Beniacar does not explicitly recite the top opening being equipped with a first attachment mechanism and such that the first attachment mechanism extends beyond the top hole and a cap, having a top surface and a second attachment mechanism below the top surface.  
Mast teaches that it is old and well known in the art of contains to provide the top opening (neck (14)) of a container with a first attachment mechanism (22) and a cap (12) having a top surface (see Figure 1) and a second attachment mechanism (inherently disclosed as mating threads) below the top surface (see Figure 1). 

While Beniacar does not explicitly recite a jacket wherein each of the plurality of edges has a plurality of receiving points. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to  utilize a plurality of  receiving points on each of the plurality of edges, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI).
Re. claim 2, Beniacar further discloses the plurality of walls being equipped with a plurality of recesses (see Figure 1).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beniacar et al. and Mast et al. in view of claim 1 and further in view of Moore et al. (US Patent Publication No. 2003/0160071).
Re. claim 7 as best can be interpreted by the Examiner, Beniacar-Mast does not explicitly recite a pump section.
Moore teaches that it is old and well known in the art of dispensing containers to provide a pump section comprising: an actuator (190, see Exhibit 1, below) having an inlet (generally at 198) and an outlet (at 192), a pump housing (see Exhibit 1, below) containing a pump (see Exhibit 1, below), the pump housing sitting beneath the actuator (see Exhibit 1, below), a platform within the pump housing (see Exhibit 1, below), which 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beniacar-Mast to include a pump as taught by Moore to attach to the threads as taught by Mast to provide the user with an alternative means of dispensing the contents of the container, allowing the user to dispense smaller quantities without having to pour the contents out.

    PNG
    media_image1.png
    846
    1062
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 2 from Moore

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topfer (US Patent No. 2,645,375) in view of Rajendran (US Patent Publicaiton No. 2019/0337675, effectively filed May 1, 2018) and Brown et al. (US Patent Publication No. 2016/0046421).
Re. claim 11, Topfer discloses an interlocking reusable spill-proof container, comprising: a center portion (see Figure 5), a first well defined by a first bottom and a first opening equipped with a first attachment mechanism (see Exhibit 2, below), and a second well defined by a second bottom and a second opening equipped with a second 
a first portion (another sleeve, b2) having a first end and a second end (see Exhibit 2, below), the first end having a means for releasably attaching to the first attachment mechanism (see Figure 4 and Exhibit 2, below) such that when the first portion is attached to the center portion via the first attachment mechanism, the device creates a fluid-impermeable seal with the first opening, the second end having a third well with a third bottom and a third opening equipped with a third attachment mechanism (see Exhibit 2, below); 
a second portion (another sleeve, b2) having a third end and a fourth end (see Exhibit 2, below), the third end having a means for releasably attaching to the second attachment mechanism (the sleeves configured for a nesting relationship) such that when the second portion is attached to the center portion via the second attachment mechanism, the device creates a fluid-impermeable 27Docket No.: 01364-CON seal with the second opening, the fourth end having a fourth well with a fourth bottom and a fourth opening equipped with a fourth attachment mechanism; 
a first cap (a2) having a means for releasably attaching with the third attachment mechanism and; and a second cap (e2) having a means for releasably attaching with the fourth attachment mechanism and.
While Topfer further discloses the sections connecting a fluid-impermeable manner (being hermetically closed), Topfer does not explicitly recite a ‘member’ creating a fluid-impermeable seal with the first and second openings or means for creating a 
Rajendran teaches that it is old and well known in the art of nest able containers to provide a member (26 and 80) which form fluid-impermeable seals with a first and second opening (the bottom of 18 and the top of 78) (see paragraph 0018).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Topfer by having the partition wall g create a fluid-impermeable seal with the end of the connecting sleeve wall as taught by Rajendran to ensure the seal is created upstream of the threaded connections to prevent creams and such contained in the sleeves from getting onto the threads of the device and interfering the devices operation.
Brown teaches that it is old and well known in the art of nest able containers to provide a first cap (5) including a means for creating a fluid-impermeable seal with a third opening (the top of 2) when attached thereto (see paragraph 0063) and a second cap (4) including a means for creating a fluid-impermeable seal with the fourth opening (the bottom of 3) when attached thereto (see paragraph 0063).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Topfer to include the seal means of Brown for the first and second cap to allow the compartments at the ends of the device to contain creams and other fluid-like materials without leaking, giving the device more utility.



    PNG
    media_image2.png
    892
    950
    media_image2.png
    Greyscale

Exhibit 2 - Annotated Figures 4 and 5 from Topfer



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bergner et al. (US Patent No. 5,366,102), is analogous because it discloses a container comprising a petri having a body and a jacket, wherein the body has a cavity 
Bergner et al. (US Patent No. 5,503,281) discloses the use jacket retention members in the corners of the device.
 Fohrman (US Patent No. 3,485,416), is analogous because it discloses an interlocking reusable spill-proof container according to the claim a center portion having, a first well defined by a first bottom and a first opening equipped with a first attachment mechanism, and a second well defined by a second bottom and a second opening equipped with a second attachment mechanism, wherein the first bottom and the second bottom are proximate to each other; a first portion having a first end and a second end, the first end having a means for releasably attaching to the first attachment mechanism and a first member such that when the first portion is attached to the center portion via the first attachment mechanism, the second end having a third well with a third bottom and a third opening equipped with a third attachment mechanism; a second portion having a third end and a fourth end, the third end having a means for releasably attaching to the second attachment mechanism and a second member such that when the second portion is attached to the center portion via the second attachment mechanism, the fourth end having a fourth well with a fourth bottom and a fourth opening equipped with a fourth attachment mechanism; a first cap having a means for releasably attaching with the third attachment mechanism; and a second cap having a means for releasably attaching with the fourth attachment.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.